ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                              )
                                            )
Eastern Construction & Electric, Inc.
                                    )                ASBCA No. 60653-969
                                    )
Under Contract No. W912DS-13-C-0056 )

APPEARANCE FOR THE PETITIONER:                       Steven A. Berkowitz, Esq.
                                                      Berkowitz & Associates, P.C.
                                                      Marlton, NJ

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lorraine C. Lee, Esq.
                                                      District Counsel
                                                      U.S. Army Engineer District, New York

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule 1(a)( 5), a request for an order directing the
contracting officer to render a decision on a 12 February 2015 monetary claim for
$486,257 .07. The government has advised that a final decision on the claim will be
issued by 19 August 2016. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 19 August 2016.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

       Dated: 28 July 2016



                                                ff MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                          I concur



RICHARD SHACKLEFORD
                                                -c'?         C:::i~'
                                                  PETER D. TING
Administrative Judge                              Administrative Judge
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals



       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(S)
of the Armed Services Board of Contract Appeals in ASBCA 60653-969, Petition of
Eastern Construction & Electric, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2